     Case 6:21-cv-00655-RBD-EJK Document 1 Filed 04/13/21 Page 1 of 5 PageID 1




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION


JULIANA ABSS DUARTE,
                                                                     CASE NO.:
         Plaintiff,
v.

ORLANDO SPORTS HOLDINGS, LLC, a foreign
limited liability company, d/b/a ORLANDO CITY
SOCCER CLUB,


       Defendant.
_______________________________________/

                             COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JULIANA ABSS DUARTE (“Abss” or “Plaintiff”), by and through his undersigned counsel,

hereby files suit against Defendant, ORLANDO SPORTS HOLDINGS, LLC, (“OSH”), a foreign (Delaware)

limited liability company. In support thereof, Abss alleges the following:

                                       JURISDICTION AND VENUE

         1.      This is an action to recover unpaid overtime compensation under the Fair Labor

Standards Act, 29 U.S.C. Section 201, et seq., as amended (“FLSA”). Plaintiff seeks unpaid overtime

wages, liquidated damages, reasonable attorneys’ fees and costs, as well as declaratory relief and all

other relief this Court deems just and proper.

         2.      Venue is proper in this Court under rule 1.02(c) of the Local Rules of the Middle District

of Florida because the unlawful employment practices were committed in Orlando, Orange County,

Florida, and because Defendant operates and does business in Orlando, Orange County, Florida.

                                     STATEMENT OF THE PARTIES

         3.      Plaintiff Abss is an individual residing in Orlando, Orange County, Florida.
  Case 6:21-cv-00655-RBD-EJK Document 1 Filed 04/13/21 Page 2 of 5 PageID 2



        4.      Defendant OSH is a foreign (Delaware) limited liability company, with its principal place

of business in Orlando, Orange County, Florida. At all times material to this action, Defendant

maintained its offices in Orlando, Orange County, Florida.

        5.      OSH is an employer within the meaning of 29 U.S.C. Section 203(d). At all material times,

OSH was engaged in interstate commerce and, upon information and belief, had annual sales of

$500,000 or more.

        6.      Abss’ damages exceed $75,000, exclusive of interest, attorneys’ fees and costs.

                                         STATEMENT OF FACTS

        7.      Abss began her employment with OSH in or about July1, 2018 as “Manager of Tourism

Development” in the Sales Department of OSH until she was terminated in September 2019. As the

“Manager of Tourism Development” Abss duties included selling sporting event tickets to existing and

prospective spectators. Ms. Abss did not manage anyone during her employment with OSH and

performed entirely non-exempt duties during her employment with OSH.

        8.      Abss was misclassified by OSH as “exempt” under the FLSA and was paid primarily on a

salary basis during her employment. Abss regularly worked in excess of forty (40) hours per week by

working her regularly scheduled hours and numerous additional hours required by Defendant. Abss

was required to attend games, networking events and was required to communicate with foreign

existing and prospective clients at all hours of the day and night.

        9.      Abss primary duties did not include the management or supervision of any employees

and she did not perform any managerial tasks. In fact. Abss primary duty during her employment was

selling sporting event tickets to prospective and existing clients.

        10.     Abss primary duties did not include the performance of office or non-manual work

directly related to the management or general business operations OSH and its customers.




                                                     2
  Case 6:21-cv-00655-RBD-EJK Document 1 Filed 04/13/21 Page 3 of 5 PageID 3



        11.      Abss primary duties did not include the exercise of discretion and independent

judgment with respect to matters of significance.

        12.      Abss job did not require the use of advanced knowledge or the engagement in artistic

or creative endeavors. Abss position did not require advanced knowledge in a field of science or

learning, that must be customarily acquired by a prolonged course of specialized intellectual

instruction.

        13.      Abss work schedule during her employment was from 8:00 a.m. to 5:00 p.m. each day

of the workweek. Although she typically worked at least 65 hours each week, Abss was never paid for

any of the hours she worked over 40.

        14.      As a result of OSH’s violations of the FLSA, Abss has suffered a loss of wages, liquidated

damages and attorneys’ fees and costs associated with this action.

                                              COUNT I
                                Unpaid Overtime in Violation of the FLSA

        15.      Abss incorporates by reference each of the allegations set forth in paragraphs 1 through

14, above as if fully set out herein.

        16.      This is an action for unpaid overtime and other damages and equitable relief under the

FLSA, including, but not limited to, declaratory and injunctive relief.

        17.      At all relevant times, Defendant OSH was an “employer” as defined by 29 U.S.C. Section

203(d) as it was “acting directly or indirectly in the interest of an employer in relation to an employee.”

        18.      Plaintiff Abss was an “employee” of OHS within the meaning of the 29 U.S.C. Section

203(e) and had been employed by OSH since in or about July 2018.

        19.      Despite Abss job title as “Manager of Tourism Development” (which is not

determinative), she was not “employed in a bona fide executive, administrative, or professional

capacity.” As such, Abss was not exempt from the overtime compensation requirements of the FLSA.




                                                     3
  Case 6:21-cv-00655-RBD-EJK Document 1 Filed 04/13/21 Page 4 of 5 PageID 4



        20.      Upon information and belief, OSH has an annual dollar volume of sales or business that

equals or exceeds $500,000.00. OSH is also engaged in interstate commerce, transacting business

across state lines. As such, Abss is a covered employee under the FLSA.

        21.      The FLSA requires employers to pay their employees one and one-half times the

employee's usual hourly wage for all hours worked in excess of forty hours per week. 29 U.S.C. §

207(a)(1).

           22.   OSH regularly employed Abss in excess of 40 hours in a workweek and did not pay her

at a rate of one and one-half times her regular rate of pay for all hours worked in excess of 40 hours in a

workweek. Indeed, Abss was not paid for more than 40 hours a week even at her regular rate of pay. As

such, OHS engaged in a pattern and practice of violating 29 U.S.C. Section 207 of the FLSA with respect

to Abss.

           23.   OHS’s actions were deliberate, willful, and without good faith or any legal justification

within the meaning of the FLSA.

           24.   OSH is also liable under the FLSA for failing to maintain proper time records. Abss’s

paystubs indicate that she only worked 40 hours a week, when she routinely worked at least 65 hours a

week.

        25.      As a direct and proximate result of OSH unlawful conduct, Abss has suffered, and will

continue to suffer, a loss of income and other damages and is entitled to liquidated damages and

attorneys’ fees and costs incurred in connection with this claim.

           26.   OSH conduct constitutes a willful violation of 29 U.S.C. Section 255(a) of the FLSA and

OSH knew and showed reckless disregard of the fact that their compensation practices were in violation

of these laws.

           27.   Abss is entitled to recover her attorneys’ fees and costs connected with this action

pursuant to 29 U.S.C. Section 216(b).



                                                    4
Case 6:21-cv-00655-RBD-EJK Document 1 Filed 04/13/21 Page 5 of 5 PageID 5




                                        PRAYER FOR RELIEF

    WHEREFORE, Plaintiff prays that this Court:

        A. Unpaid overtime wages;

        B. An additional equal amount equal to the unpaid overtime wages as liquidated

            damages;

        C. Prejudgment interest in the event liquidated damages are not awarded;

        D. A reasonable attorney's fee and costs; and,

        E. Such other relief as the Court deems just and equitable.

                                           JURY DEMAND

    Plaintiff demands a jury trial of all claims so triable.



    Dated: April 13, 2021.

                                               Respectfully submitted,

                                               BURRUEZO & BURRUEZO, PLLC

                                               /s/ Deborah E. Frimmel, Esq.
                                               CARLOS J. BURRUEZO, ESQ.
                                               Florida Bar Number 843458
                                               carlos@burruezolaw.com
                                               docketing@burruezolaw.com
                                               DEBORAH E. FRIMMEL, ESQ.
                                               Florida Bar Number 93970
                                               deborah@burruezolaw.com
                                               911 Outer Road
                                               Orlando, Florida 32814
                                               Office: 407.754.2904
                                               Facsimile: 407.754.2905

                                               Attorneys for Plaintiff, JULIANA ABSS DUARTE




                                                                                              4849-4454-7802, v. 1




                                                   5
